Citation Nr: 9905935	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to December 
1945.

In April 1946, the Board of Veterans' Appeals (Board) denied 
the veteran's appeal for service connection for a left knee 
disorder.  In 1996, the veteran submitted an application to 
reopen the claim for service connection for a left knee 
disorder.  

A May 1996 RO rating decision determined that there was no 
new and material evidence to reopen the claim for service 
connection for a left knee disability.  The veteran submitted 
a notice of disagreement with this determination in March 
1997, the RO issued a statement of the case in April 1997, 
and the veteran submitted a timely substantive appeal in June 
1997.

In VA Form 646 dated in August 1998, the veteran's 
representative raises the question of clear and unmistakable 
error (CUE) in the April 1946 Board decision.  The 
representative is referred to the Board's new Rules of 
Practice 1400-1411, 64 Fed. Reg. 2139-2141 (1999), as amended 
at 64 Fed. Reg. 7090-7091 (1999) (to be codified at 38 C.F.R. 
§ 20.1400-20.1411 (1999) with regard to the procedures for 
making a motion for revision on the grounds of CUE.


FINDINGS OF FACT

1.  An April 1946 decision denied service connection for a 
left knee disorder.

2.  Some of the evidence received since the April 1946 Board 
decision is new and relevant to the claim for service 
connection for a left knee disability, and by itself or in 
connection with evidence of record at the time of the 
previous Board decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1946 Board decision, 
denying service connection for a left knee disorder, is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the Board is final with the exception that a 
claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.160(d), 20.1100 (1998).  The 
question now presented is whether new and material evidence 
has been submitted since the Board's adverse April 1946 
decision, denying service connection for a left knee 
disorder, to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration.  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's April 1946 
decision included service medical records and the veteran's 
statements to the effect that he had aggravated a preservice 
left knee disability in active service.  Some of the evidence 
submitted since then includes additional service medical 
records, X-ray reports of his left knee in 1944 and 1945, 
that were not of record in April 1946.  This evidence is new 
and relevant to the veteran's claim for service connection 
for a left knee disorder.  This evidence, by itself or in 
conjunction with the evidence in the veteran's claims folder 
in April 1946, is so significant that it must be considered 
with regard to the claim for service connection for a left 
knee disorder in order to fairly decide the merits of the 
claim.  Hodge, 155 F.3d 1356.

As new and material evidence has been submitted since the 
April 1946 Board decision, the application to reopen the 
claim for service connection for a left knee disorder is 
granted.



ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
left knee disorder is granted.


REMAND

In view of the Board's decision that new and material 
evidence has been submitted to reopen the claim for service 
connection for a left knee disorder, the case is being 
remanded to the RO to provide the veteran with an opportunity 
to submit any additional evidence with regard to the claim 
for service connection for a left knee disorder and to have 
the RO initially consider the merits of this claim in order 
to ensure due process.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

A review of the service medical records indicates that the 
veteran was hospitalized for 14 days at Fort Bragg, North 
Carolina, in October 1944 for treatment of his left knee 
condition and that the summary and clinical records of this 
hospitalization have not been obtained.  The duty to assist 
the veteran in the development of facts pertinent to his 
claim for service connection includes obtaining all relevant 
records and to provide him with an adequate examination.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for his left knee condition since 
discharge from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should attempt to obtain 
additional service medical records from 
the National Personnel Records Center, 
including the summary and CLINICAL 
records concerning the veteran's 
hospitalization at Fort Bragg, North 
Carolina, in October 1944.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 4.17 e.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his left knee 
disorder, and to obtain an opinion as to 
the etiology of this condition.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the left 
knee disorder, including an opinion as to 
whether it is at least as likely as not 
that this condition increased in severity 
while in active service.  The examiner 
should support the opinion by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case, including the conflicting 
medical opinions in the service medical 
records as to whether or not the 
preservice left knee condition was 
aggravated by active service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  After the above development, the RO 
should review the claim for service 
connection for a left knee disorder on a 
de novo basis.  If the decision is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

